Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 16 & 18-26 filed 10/17/22 are present in this application.
2.	Applicant’s election without traverse of Group II (claims 18 & 20-26 & SEQ ID NO: 10), drawn to composition comprising an isolated sucrose phosphorylase, in the reply filed on 10/17/22 is acknowledged. 
3.	Claims withdrawn:
Claims 16 & 19 and non-elected sequences are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
4.					Priority
Receipt is acknowledged of papers (foreign priority) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
5.				35 U.S.C. § 101  
35 U.S.C.  § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".
	Claims 18 & 20-26 are rejected under 35 U.S.C.  § 101 because the claimed invention is directed toward non-statutory subject matter.
Claims 18 & 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a naturally-occurring protein or nucleic acid or fragment thereof, whether isolated or not or composition not clearly defined, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., --U.S.—(June 13, 2013). 
Claims 18 & 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 18 & 20-26 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Claims 18 & 20-26 are directed to a naturally-occurring protein (sucrose phosphorylase), whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), as they are not markedly different than the protein of SEQ ID NO: 10 as it occurs in nature. It is noted that the instant specification discloses that the protein of SEQ ID NO: 10 was isolated from a Streptomyces and thus is a naturally occurring protein. While claims 18. 30. 22 & 24-26 recites a polypeptide of sucrose phosphorylase having at least 90%-98% identity to SEQ ID NO: 10, the occurrence of mutations within natural occurring proteins is well known in the art to occur and thus as the claim(s) does not specify any particular position at which the substitution must occur.  
   	According to the applicant’s specification, the sucrose phosphorylase of SEQ ID NO: 10 is obtained from a Streptomyces (See sequence listing for example). In view of the evidence of record, the polypeptide of claims 18 & 20-26 encompasses a naturally occurring product that is not markedly different from a corresponding product that occurs in nature. As such, the claimed polypeptide is considered to be a law of nature and a judicial exception. In this case, the composition of polypeptide of claims 18 & 20-26 does not include an additional element or elements that is/are sufficient to amount to significantly more than the judicial exception itself. 
As noted in the claims listing above claims 18 & 20-26 and according to the instant specification, “the term ‘composition’ refers to compositions that find use production of sucrose + PO4 <-> Fructose + alpha-G1P for example. 
Given the broad definitions of “composition, the composition of claim(s) is considered to encompass a combination of a naturally occurring sucrose phosphorylase  and a naturally occurring “adjunct ingredient”. There is no indication in the specification that the claimed combination of sucrose phosphorylase  has any characteristics (structural, functional, or otherwise) that are different from the individual sucrose phosphorylase  and adjunct ingredient as they occur in nature. Thus, the composition does not have markedly different characteristics from what occurs in nature, and is considered to be a “product of nature” exception. Accordingly, the composition of claims 18 & 20-26 are directed to a judicial exception. Because the claim does not include any additional features that could add significantly more to the exception, the claim does not qualify as eligible subject matter.
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
6.	US20040115778 is cited out of interest but not used in any rejection.
7.	No claim is allowed. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940